(Slip Opinion)              OCTOBER TERM, 2013                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 LOZANO v. MONTOYA ALVAREZ

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE SECOND CIRCUIT

   No. 12–820.      Argued December 11, 2013—Decided March 5, 2014
When one parent abducts a child and flees to another country, the other
 parent may file a petition in that country for the return of the child
 pursuant to the Hague Convention on the Civil Aspects of Interna-
 tional Child Abduction (Hague Convention or Convention). If the
 parent files a petition within one year of the child’s removal, a court
 “shall order the return of the child forthwith.” But when the petition
 is filed after the 1-year period expires, the court “shall . . . order the
 return of the child, unless it is demonstrated that the child is now
 settled in its new environment.”
    Respondent Montoya Alvarez and petitioner Lozano resided with
 their daughter in London until November 2008, when Montoya Alva-
 rez left with the child for a women’s shelter. In July 2009, Montoya
 Alvarez and the child left the United Kingdom and ultimately settled
 in New York. Lozano did not locate Montoya Alvarez and the child
 until November 2010, more than 16 months after Montoya Alvarez
 and the child had left the United Kingdom. At that point, Lozano
 filed a Petition for Return of Child pursuant to the Hague Convention
 in the Southern District of New York. Finding that the petition was
 filed more than one year after removal, the court denied the petition
 on the basis that the child was now settled in New York. It also held
 that the 1-year period could not be extended by equitable tolling. The
 Second Circuit affirmed.
Held: Article 12’s 1-year period is not subject to equitable tolling.
 Pp. 7–16.
    (a) The doctrine of equitable tolling, as applied to federal statutes
 of limitations, extends an otherwise discrete limitations period set by
 Congress. Thus, whether tolling is available is fundamentally a
 question of statutory intent. Because Congress “legislate[s] against a
2                   LOZANO v. MONTOYA ALVAREZ

                                  Syllabus

    background of common-law adjudicatory principles,” Astoria Fed.
    Sav. & Loan Assn. v. Solimino, 501 U. S. 104, 108, including equita-
    ble tolling, see Holmberg v. Armbrecht, 327 U. S. 392, 397, equitable
    tolling is presumed to apply if the period in question is a statute of
    limitations and if tolling is consistent with the statute, Young v.
    United States, 535 U. S. 43, 49–50. Pp. 7–8.
       (b) In assessing whether equitable tolling applies to treaties, which
    are “ ‘compact[s] between independent nations,’ ” Medellín v. Texas,
    552 U. S. 491, 505, this Court’s “duty [i]s to ascertain the intent of
    the parties” by looking to the document’s text and context, United
    States v. Choctaw Nation, 179 U. S. 494, 535. The parties to the
    Hague Convention did not intend equitable tolling to apply to Article
    12’s 1-year period. Pp. 8–16.
         (1) There is no general presumption that equitable tolling applies
    to treaties. Though part of the established backdrop of American
    law, equitable tolling has no proper role in the interpretation of trea-
    ties unless that principle is shared by the parties to the “agreement
    among sovereign powers,” Zicherman v. Korean Air Lines Co., 516
    U. S. 217, 226. Lozano has identified no such shared principle among
    the Convention signatories, and the courts of several signatories have
    explicitly rejected equitable tolling of the Convention. Thus, the
    American presumption does not apply to this multilateral treaty.
    The International Child Abduction Remedies Act, 42 U. S. C.
    §§11601–11610, which Congress enacted to implement the Conven-
    tion, neither addresses the availability of equitable tolling nor pur-
    ports to alter the Convention, and therefore does not affect this con-
    clusion. Pp. 9–11.
         (2) Even if the Convention were subject to a presumption that
    statutes of limitations may be tolled, Article 12’s 1-year period is not
    a statute of limitations. Statutes of limitations embody a “policy of
    repose, designed to protect defendants,” Burnett v. New York Central
    R. Co., 380 U. S. 424, 428, and foster the “elimination of stale claims,
    and certainty about a plaintiff’s opportunity for recovery and a de-
    fendant’s potential liabilities,” Rotella v. Wood, 528 U. S. 549, 555.
    Here, the remedy the Convention affords the left-behind parent—
    return of the child—continues to be available after one year, thus
    preserving the possibility of relief for that parent and preventing re-
    pose for the abducting parent. The period’s expiration also does not
    establish certainty about the parties’ respective rights. Instead, it
    opens the door to consideration of a third party’s interests, i.e., the
    child’s interest in settlement. Because that is not the sort of interest
    addressed by a statute of limitations, the 1-year period should not be
    treated as a statute of limitations. Young, supra, at 47, distin-
    guished. Pp. 11–13.
                     Cite as: 572 U. S. ____ (2014)                   3

                               Syllabus

       (3) Without a presumption of equitable tolling, the Convention
  does not support extending the 1-year period during concealment.
  Article 12 explicitly provides for the period to commence on “the date
  of the wrongful removal or retention” and makes no provision for an
  extension. Because the drafters did not choose to delay the period’s
  commencement until discovery of the child’s location—the obvious al-
  ternative to the date of wrongful removal—the natural implication is
  that they did not intend to commence the period on that later date.
  Lozano contends that equitable tolling is nonetheless consistent with
  the Convention’s goal of deterring child abductions, but the Conven-
  tion does not pursue that goal at any cost, having recognized that the
  return remedy may be overcome by, e.g., the child’s interest in set-
  tlement. And the abducting parent does not necessarily profit by
  running out the clock, since both American courts and other Conven-
  tion signatories have considered concealment as a factor in determin-
  ing whether a child is settled. Equitable tolling is therefore neither
  required by the Convention nor the only available means to advance
  its objectives. Pp. 13–15.
       (4) Lozano contends that there is room for United States courts
  to apply equitable tolling because the Convention recognizes that
  other sources of law may permit signatory states to return abducted
  children even when return is not available or required by the Con-
  vention. But this contention mistakes the nature of equitable tolling,
  which may be applied to the Hague Convention only if the treaty
  drafters so intended. For the foregoing reason, they did not. Pp. 15–
  16.
697 F. 3d 41, affirmed.

   THOMAS, J., delivered the opinion for a unanimous Court. ALITO, J.,
filed a concurring opinion, in which BREYER and SOTOMAYOR, JJ.,
joined.
                        Cite as: 572 U. S. ____ (2014)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash­
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 12–820
                                   _________________


   MANUEL JOSE LOZANO, PETITIONER v. DIANA 

          LUCIA MONTOYA ALVAREZ

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SECOND CIRCUIT

                                 [March 5, 2014] 


   JUSTICE THOMAS delivered the opinion of the Court.
   When a parent abducts a child and flees to another
country, the Hague Convention on the Civil Aspects of
International Child Abduction generally requires that
country to return the child immediately if the other parent
requests return within one year. The question in this case
is whether that 1-year period is subject to equitable tolling
when the abducting parent conceals the child’s location
from the other parent. We hold that equitable tolling is
not available.
                              I
   To address “the problem of international child abduc­
tions during domestic disputes,” Abbott v. Abbott, 560
U. S. 1, 8 (2010), in 1980 the Hague Conference on Private
International Law adopted the Convention on the Civil
Aspects of International Child Abduction (Hague Conven­
tion or Convention), T. I. A. S. No. 11670, S. Treaty Doc.
No. 99–11 (Treaty Doc.). The Convention states two pri­
mary objectives: “to secure the prompt return of children
wrongfully removed to or retained in any Contracting
State,” and “to ensure that rights of custody and of access
2              LOZANO v. MONTOYA ALVAREZ

                     Opinion of the Court

under the law of one Contracting State are effectively
respected in the other Contracting States.” Art. 1, id.,
at 7.
   To those ends, the Convention’s “central operating
feature” is the return of the child. Abbott, 560 U. S., at 9.
That remedy, in effect, lays venue for the ultimate custody
determination in the child’s country of habitual residence
rather than the country to which the child is abducted.
See id., at 20 (“The Convention is based on the principle
that the best interests of the child are well served when de­
cisions regarding custody rights are made in the country
of habitual residence”).
   The return remedy is not absolute. Article 13 excuses
return where, for example, the left-behind parent was not
“actually exercising” custody rights when the abducting
parent removed the child, or where there is a “grave risk”
that return would “place the child in an intolerable situa­
tion.” Hague Convention, Arts. 13(a)–(b), Treaty Doc., at
10. A state may also refuse to return the child if doing
so would contravene “fundamental principles . . . relating
to the protection of human rights and fundamental free­
doms.” Art. 20, id., at 11.
   This case concerns another exception to the return
remedy. Article 12 of the Convention states the general
rule that when a court receives a petition for return within
one year after the child’s wrongful removal, the court
“shall order the return of the child forthwith.” Id., at 9.
Article 12 further provides that the court,
    “where the proceedings have been commenced after
    the expiration of the period of one year [from the date
    of the wrongful removal], shall also order the return of
    the child, unless it is demonstrated that the child is
    now settled in its new environment.” Ibid.
Thus, at least in some cases, failure to file a petition
for return within one year renders the return remedy
                    Cite as: 572 U. S. ____ (2014)                   3

                         Opinion of the Court

unavailable.
   The United States ratified the Hague Convention in
1988, and Congress implemented the Convention that
same year through the International Child Abduc-
tion Remedies Act (ICARA). 102 Stat. 437, 42 U. S. C.
§§11601–11610. That statute instructs courts to “decide
the case in accordance with the Convention.” §11603(d).
Echoing the Convention, ICARA further provides that
“[c]hildren who are wrongfully removed . . . are to be
promptly returned unless one of the narrow exceptions set
forth in the Convention applies.” §11601(a)(4). Finally,
ICARA requires the abducting parent to establish by a
preponderance of the evidence that Article 12’s exception
to return applies. §11603(e)(2)(B).
                                II
    Diana Lucia Montoya Alvarez and Manuel Jose Lozano
are the parents of the girl at the center of this dispute.1
Montoya Alvarez and Lozano met and began dating in
London in early 2004. Montoya Alvarez gave birth to a
daughter in October 2005.
    Montoya Alvarez and Lozano describe their relationship
in starkly different terms. Lozano stated that they were
“ ‘very happy together,’ ” albeit with “normal couple prob­
lems.” In re Lozano, 809 F. Supp. 2d 197, 204 (SDNY
2011). Montoya Alvarez described a pattern of physical
and emotional abuse that included multiple incidents of
rape and battery. The District Court found insufficient
evidence to make specific findings about domestic violence
but determined that Lozano’s claim that he never mis­
treated Montoya Alvarez was “not credible.” Id., at 206.
    The parties also differ as to the child’s well-being during
the first three years of her life. Lozano stated that he and
——————
  1 Except where otherwise noted, the facts are taken from the District

Court’s findings. Like the courts below, we refer to Montoya Alvarez
and Lozano’s daughter as “the child” to protect her identity.
4              LOZANO v. MONTOYA ALVAREZ

                     Opinion of the Court

the child had a very good relationship, and that the child
was generally happy. Montoya Alvarez believed other­
wise. In October 2008, Montoya Alvarez reported to the
child’s doctor that she refused to speak at the nursery she
attended, cried often, and wet the bed. Montoya Alvarez
also stated that the child refused to speak when Lozano
was present. The child’s nursery manager wrote that the
girl was “ ‘very withdrawn,’ ” and noted that the home
“ ‘environment obviously had a negative effect’ ” on her.
Id., at 207. The District Court found insufficient evidence
that Lozano had physically abused the child, but did con­
clude that the child had seen and heard her parents argu­
ing at home.
    In November 2008, when the child was just over three
years old, Montoya Alvarez went to New York to visit her
sister Maria. During that time, the child remained in
London with Lozano and his visiting mother. When Mon­
toya Alvarez returned on November 18, she became acutely
concerned about the child’s fearful behavior around Lo­
zano. The next day, Montoya Alvarez left with the child
and never returned.
    Montoya Alvarez and the child lived at a women’s shel­
ter for the next seven months. After Montoya Alvarez was
unable to find suitable long-term accommodations in the
United Kingdom, she and the child left for France on July
3, 2009, and then for the United States, arriving five days
later. Since their arrival, Montoya Alvarez and the child
have lived with Montoya Alvarez’ sister Maria and her
family in New York.
    When they arrived in New York, Montoya Alvarez and
the child began seeing a therapist at a family medical
clinic. The therapist testified that, at first, the child was
withdrawn and would wet herself. The therapist diag­
nosed her with posttraumatic stress disorder. Within six
months, however, the therapist described her as “ ‘a com­
pletely different child,’ ” who had stopped wetting herself,
                    Cite as: 572 U. S. ____ (2014)                 5

                        Opinion of the Court

was excited to play with friends, and was able to speak
freely about her emotions. Id., at 212. When Montoya
Alvarez and the child returned to the therapist after Lo­
zano filed a petition for the child’s return, the therapist
noted that the child was doing well but did not wish to see
her father.
  In the meantime, Lozano attempted to find Montoya
Alvarez and the child. Shortly after Montoya Alvarez left
in November 2008, he called her sister Gloria in London,
but eventually received legal advice not to speak with
Montoya Alvarez’ family. A mediation service also sent
several letters to Montoya Alvarez on Lozano’s behalf
without receiving a response. In July 2009, Lozano filed
an application for a court order in the United Kingdom “ ‘to
ensure that he obtains regular contact with his [child] and
plays an active role in [her] life.’ ” Id., at 210. He also
sought court orders to compel Montoya Alvarez’ sisters
and legal counsel, the child’s doctor and nursery, and
various government offices in London to disclose the
child’s whereabouts.
  On March 15, 2010, after determining that the child was
not in the United Kingdom (and suspecting that the child
was in New York), Lozano filed a form with the Hague
Convention Central Authority for England and Wales
seeking to have the child returned.2 The United States
Central Authority—the Office of Children’s Issues in the
Department of State, see 22 CFR §94.2 (2013)—received
the application on March 23, 2010. After the Office of
Children’s Issues confirmed that Montoya Alvarez had
entered the United States, Lozano located Montoya Alva­
rez’ address in New York. On November 10, 2010, more
than 16 months after Montoya Alvarez and the child left
——————
  2 Article 6 of the Hague Convention requires each Contracting State

to “designate a Central Authority to discharge the duties which are
imposed by the Convention upon such authorities.” Treaty Doc., at 8.
6                LOZANO v. MONTOYA ALVAREZ

                        Opinion of the Court

the United Kingdom, Lozano filed a Petition for Return of
Child pursuant to the Hague Convention and ICARA, 42
U. S. C. §11603, in the United States District Court for the
Southern District of New York.
   After a 2-day evidentiary hearing, the District Court
denied Lozano’s petition. 809 F. Supp. 2d 197. The Dis­
trict Court concluded that Lozano had stated a prima facie
case of wrongful removal under the Hague Convention.
Id., at 219–220. Prior to her removal, the child was a
habitual resident of the United Kingdom, see Hague Con­
vention, Art. 4, and Lozano had custody rights that he
was actually exercising at the time of removal, see Arts.
3(a)–(b).
   Because the petition was filed more than one year after
the child’s wrongful removal, however, the District Court
denied the petition on the basis that the child was now
settled in New York. Id., at 230, 234. “Viewing the total­
ity of the circumstances,” the court found sufficient indicia
of “stability in her family, educational, social, and most
importantly, home life,” id., at 233, to conclude that the
child was settled in her current environment and that
repatriation would be “extremely disruptive,” id., at 234.
Lozano argued that the child should be returned forthwith
because the 1-year period in Article 12 should be equitably
tolled during the period that Montoya Alvarez concealed
the child. The court rejected that argument, holding that
the 1-year period could not be extended by equitable toll­
ing.3 Id., at 228–229.
——————
    3 TheDistrict Court held in the alternative that even if equitable
tolling could apply, it would not be warranted in this case because
Lozano had contact information for Montoya Alvarez’ sister Maria in
New York. Lozano’s solicitors did not attempt to contact Maria to
determine if Montoya Alvarez and the child were there. 809 F. Supp.
2d, at 229–230.
  Consistent with Second Circuit precedent, see Blondin v. Dubois, 238
F. 3d 153, 164 (2001), the District Court also considered “whether to
                    Cite as: 572 U. S. ____ (2014)                   7

                         Opinion of the Court

  On appeal, the Second Circuit affirmed. 697 F. 3d 41
(2012). The Court of Appeals agreed that the 1-year per­
iod in Article 12 is not subject to equitable tolling. Accord­
ing to the court, unlike a statute of limitations that would
prohibit the filing of a return petition after one year, the
1-year period in Article 12 merely permits courts, after that
period has run, to consider the interests of the child in
settlement. Id., at 52. The Second Circuit concluded that
allowing equitable tolling to delay consideration of the
child’s interests would undermine the purpose of the
Hague Convention. Id., at 54.
  We granted certiorari to decide whether Article 12’s
1-year period is subject to equitable tolling. 570 U. S. ___
(2013). Compare 697 F. 3d, at 50–55 (equitable tolling not
available); and Yaman v. Yaman, 730 F. 3d 1, 12–16 (CA1
2013) (same), with Duarte v. Bardales, 526 F. 3d 563, 568–
570 (CA9 2008) (equitable tolling available); and Furnes v.
Reeves, 362 F. 3d 702, 723–724 (CA11 2004) (same). We
hold that equitable tolling is not available, and therefore
affirm.
                               III
  Although this case concerns the application of equitable
tolling to a treaty, we begin with a more familiar context:
equitable tolling of federal statutes of limitations. As a
general matter, equitable tolling pauses the running of, or
“tolls,” a statute of limitations when a litigant has pursued
his rights diligently but some extraordinary circumstance
prevents him from bringing a timely action. See, e.g., Pace
v. DiGuglielmo, 544 U. S. 408, 418 (2005). Because the
doctrine effectively extends an otherwise discrete limita­
——————
exercise its discretion and repatriate the child even though she is now
settled in New York.” 809 F. Supp. 2d, at 234. The court declined to
exercise that discretion because the “strong evidence that the child is
quite settled in New York” outweighed Lozano’s “fairly diligent” search
efforts and Montoya Alvarez’ conduct. Ibid.
8              LOZANO v. MONTOYA ALVAREZ

                     Opinion of the Court

tions period set by Congress, whether equitable tolling is
available is fundamentally a question of statutory intent.
See, e.g., Irwin v. Department of Veterans Affairs, 498
U. S. 89, 95 (1990); Bowen v. City of New York, 476 U. S.
467, 479–480 (1986); Honda v. Clark, 386 U. S. 484, 501
(1967).
   As applied to federal statutes of limitations, the inquiry
begins with the understanding that Congress “legislate[s]
against a background of common-law adjudicatory princi­
ples.” Astoria Fed. Sav. & Loan Assn. v. Solimino, 501
U. S. 104, 108 (1991). Equitable tolling, a long-established
feature of American jurisprudence derived from “the old
chancery rule,” Holmberg v. Armbrecht, 327 U. S. 392, 397
(1946), is just such a principle. See Young v. United
States, 535 U. S. 43, 49–50 (2002) (“Congress must be
presumed to draft limitations periods in light of this back­
ground principle”); Bailey v. Glover, 21 Wall. 342, 349–350
(1875). We therefore presume that equitable tolling ap­
plies if the period in question is a statute of limitations
and if tolling is consistent with the statute. Young, supra,
at 49–50 (“It is hornbook law that limitations periods are
‘customarily subject to “equitable tolling,” ’ unless tolling
would be ‘inconsistent with the text of the relevant stat­
ute’ ” (citation omitted)).
                              IV
   The Hague Convention, of course, is a treaty, not a
federal statute. For treaties, which are primarily “ ‘com­
pact[s] between independent nations,’ ” Medellín v. Texas,
552 U. S. 491, 505 (2008), our “duty [i]s to ascertain the
intent of the parties” by looking to the document’s text and
context, United States v. Choctaw Nation, 179 U. S. 494,
535 (1900); see also BG Group plc v. Republic of Argen­
tina, post, at 10.
   We conclude that the parties to the Hague Convention
did not intend equitable tolling to apply to the 1-year
                  Cite as: 572 U. S. ____ (2014)            9

                      Opinion of the Court

period in Article 12. Unlike federal statutes of limitations,
the Convention was not adopted against a shared back­
ground of equitable tolling. Even if the Convention were
subject to a presumption that statutes of limitations may
be tolled, the 1-year period in Article 12 is not a statute of
limitations. And absent a presumption in favor of equita­
ble tolling, nothing in the Convention warrants tolling the
1-year period.
                               A
   First, there is no general presumption that equitable
tolling applies to treaties. Congress is presumed to incor­
porate equitable tolling into federal statutes of limitations
because equitable tolling is part of the established back­
drop of American law. Rotella v. Wood, 528 U. S. 549, 560
(2000) (“[F]ederal statutes of limitations are generally
subject to equitable principles of tolling”). It does not
follow, however, that we can export such background
principles of United States law to contexts outside their
jurisprudential home.
   It is particularly inappropriate to deploy this back­
ground principle of American law automatically when
interpreting a treaty. “A treaty is in its nature a contract
between . . . nations, not a legislative act.” Foster v.
Neilson, 2 Pet. 253, 314 (1829) (Marshall, C. J., for the
Court); see also 2 Debates on the Federal Constitution 506
(J. Elliot 2d ed. 1863) (James Wilson) (“[I]n their nature
treaties originate differently from laws. They are made by
equal parties, and each side has half of the bargain to
make . . . ”). That distinction has been reflected in the way
we interpret treaties. It is our “responsibility to read the
treaty in a manner ‘consistent with the shared expecta­
tions of the contracting parties.’ ” Olympic Airways v.
Husain, 540 U. S. 644, 650 (2004) (quoting Air France v.
Saks, 470 U. S. 392, 399 (1985); emphasis added). Even if
a background principle is relevant to the interpretation of
10                LOZANO v. MONTOYA ALVAREZ

                          Opinion of the Court

federal statutes, it has no proper role in the interpretation
of treaties unless that principle is shared by the parties to
“an agreement among sovereign powers,” Zicherman v.
Korean Air Lines Co., 516 U. S. 217, 226 (1996).
   Lozano has not identified a background principle of
equitable tolling that is shared by the signatories to the
Hague Convention. To the contrary, Lozano concedes that
in the context of the Convention, “foreign courts have
failed to adopt equitable tolling . . . because they lac[k] the
presumption that we [have].” Tr. of Oral Arg. 19–20.
While no signatory state’s court of last resort has resolved
the question, intermediate courts of appeals in several
states have rejected equitable tolling. See Cannon v.
Cannon, [2004] EWCA (Civ) 1330, [2005] 1 W. L. R. 32,
¶51 (Eng.), (rejecting the “tolling rule” as “too crude an
approach” for the Convention); Kubera v. Kubera, 3 B. C.
L. R. (5th) 121, ¶64, 317 D. L. R. (4th) 307, ¶64 (2010)
(Can.) (equitable tolling “has not been adopted in other
jurisdictions, including Canada”); see also HJ v. Secretary
for Justice, [2006] NZFLR 1005, ¶53 (CA), appeal dism’d
on other grounds, [2007] 2 NZLR 289; A. C. v. P. C., [2005]
HKEC 839, 2005 WL 836263, ¶55, (Hong Kong Ct. 1st
Instance).4 The American presumption that federal stat­
utes of limitations can be equitably tolled therefore does
not apply to this multilateral treaty. Cf. Eastern Airlines,
Inc. v. Floyd, 499 U. S. 530, 544–545, and n. 10 (1991)
(declining to adopt liability for psychic injury under the
Warsaw Convention because “the unavailability of com­
pensation for purely psychic injury in many common and
civil law countries at the time of the Warsaw Conference
persuades us that the signatories had no specific intent
——————
  4 Lozano contends that a single-judge decision by an English family

court adopted equitable tolling without referring to it by name. See
In re H, [2000] 2 F. L. R. 51, [2000] 3 F. C. R. 404 (Eng.). It is unclear
whether the logic of that decision survived the decision of the Court of
Appeals for England and Wales in Cannon.
                  Cite as: 572 U. S. ____ (2014)            11

                      Opinion of the Court

to include such a remedy in the Convention” (footnote
omitted)).
  It does not matter to this conclusion that Congress
enacted a statute to implement the Hague Convention.
See ICARA, 42 U. S. C. §§11601–11610. ICARA does not
address the availability of equitable tolling. Nor does it
purport to alter the Convention. See §11601(b)(2) (“The
provisions of [ICARA] are in addition to and not in lieu of
the provisions of the Convention”). In fact, Congress
explicitly recognized “the need for uniform international
interpretation of the Convention.” §11601(b)(3)(B). Con­
gress’ mere enactment of implementing legislation did not
somehow import background principles of American law
into the treaty interpretation process, thereby altering our
understanding of the treaty itself.
                               B
   Even if the presumption in favor of equitable tolling had
force outside of domestic law, we have only applied that
presumption to statutes of limitations. See Hallstrom v.
Tillamook County, 493 U. S. 20, 27 (1989) (no equitable
tolling of a 60-day presuit notice requirement that does
not operate as a statute of limitations). The 1-year period
in Article 12 is not a statute of limitations.
   As a general matter, “[s]tatutes of limitations establish
the period of time within which a claimant must bring an
action.” Heimeshoff v. Hartford Life & Accident Ins. Co.,
571 U. S. ___, ___ (2013) (slip op., at 4). They characteris­
tically embody a “policy of repose, designed to protect
defendants.” Burnett v. New York Central R. Co., 380
U. S. 424, 428 (1965). And they foster the “elimination of
stale claims, and certainty about a plaintiff ’s opportunity
for recovery and a defendant’s potential liabilities.” Rotella,
supra, at 555.
   In Young, 535 U. S. 43, we evaluated whether those
characteristics of statutes of limitations were present in
12                 LOZANO v. MONTOYA ALVAREZ

                          Opinion of the Court

the “three-year lookback period” for tax liabilities in bank­
ruptcy proceedings. The Bankruptcy Code favors tax
claims less than three years old in two respects: Such
claims cannot be discharged, and they have priority over
certain others in bankruptcy proceedings. See 11 U. S. C.
§§507(a)(8)(A)(i), 523(a)(1)(A). If the Internal Revenue
Service “sleeps on its rights” by failing to prosecute those
claims within three years, however, then those mecha­
nisms for enforcing claims against bankrupt taxpayers are
eliminated. Young, 535 U. S., at 47. We concluded that
the lookback period “serves the same ‘basic policies [fur­
thered by] all limitations provisions,’ ” ibid. (quoting Ro­
tella, 528 U. S., at 555), i.e., certainty and repose. We
accordingly held that it was a limitations period
presumptively subject to equitable tolling. 535 U. S.,
at 47.
   Unlike the 3-year lookback period in Young, expiration
of the 1-year period in Article 12 does not eliminate the
remedy the Convention affords the left-behind parent—
namely, the return of the child. Before one year has
elapsed, Article 12 provides that the court “shall order the
return of the child forthwith.” Treaty Doc., at 9. But even
after that period has expired, the court “shall also order
the return of the child, unless it is demonstrated that the
child is now settled.” Ibid. The continued availability of
the return remedy after one year preserves the possibility
of relief for the left-behind parent and prevents repose
for the abducting parent.5 Rather than establishing any
——————
  5 Inthe State Department’s view, the Hague Convention confers equi­
table discretion on courts to order the return of a child even if the court
determines that the child is “settled” within the meaning of Article 12.
See Brief for United States as Amicus Curiae 19–25. If accurate, that
interpretation would reinforce that Article 12 is not meant to provide
repose to the abducting parent, and it would underscore that the 1-year
period is not a statute of limitations. But we do not decide whether,
and under what circumstances, a court may exercise discretion to order
                      Cite as: 572 U. S. ____ (2014)                       13

                           Opinion of the Court

certainty about the respective rights of the parties, the
expiration of the 1-year period opens the door to consider­
ation of a third party’s interests, i.e., the child’s interest in
settlement. Because that is not the sort of interest ad­
dressed by a statute of limitations, we decline to treat the
1-year period as a statute of limitations.6
                              C
   Without a presumption of equitable tolling, the Conven­
tion does not support extending the 1-year period during
concealment. Article 12 explicitly provides that the 1-year
period commences on “the date of the wrongful removal or
retention,” and makes no provision for an extension of that
period. Id., at 9. Further, the practical effect of the tolling
that Lozano requests would be to delay the commence­
ment of the 1-year period until the left-behind parent
discovers the child’s location. Commencing the 1-year
period upon discovery is the obvious alternative to the
commencement date the drafters actually adopted because
the subject of the Hague Convention, child abduction, is
naturally associated with the sort of concealment that
might justify equitable tolling under other circumstances.
See 697 F. 3d, at 51, n. 8 (“It would have been a simple
——————
return notwithstanding the child’s subsequent settlement. In the Court
of Appeals, Lozano failed to challenge the District Court’s decision not
to exercise its discretion to order the return of the settled child, see n. 3,
supra, and that issue is beyond the scope of the question presented
before this Court.
  6 Lozano argues that the United States delegation referred to the

1-year period as a “statute of limitations” at various points during and
after the drafting process. Brief for Petitioner 27–28. Because the
determination whether the 1-year period is a statute of limitations
depends on its functional characteristics, it is not significant that the
delegation used that label. In any event, we doubt that the remarks of
a single delegation are sufficient under these circumstances to establish
the “ ‘shared expectations of the contracting parties.’ ” Olympic Airways
v. Husain, 540 U. S. 644, 651 (2004) (quoting Air France v. Saks, 470
U. S. 392, 399 (1985)).
14              LOZANO v. MONTOYA ALVAREZ

                      Opinion of the Court

matter, if the state parties to the Convention wished to
take account of the possibility that an abducting parent
might make it difficult for the petitioning parent to dis­
cover the child’s whereabouts, to run the period ‘from the
date that the petitioning parent learned [or, could reason­
ably have learned] of the child’s whereabouts’ ” (alterations
in original)). Given that the drafters did not adopt that
alternative, the natural implication is that they did not
intend the 1-year period to commence on that later date.
Cf. Sebelius v. Auburn Regional Medical Center, 568 U. S.
___, ___ (2013) (slip op., at 10–11). We cannot revisit that
choice.
   Lozano contends that equitable tolling is nevertheless
consistent with the purpose of the Hague Convention
because it is necessary to deter child abductions. In his
view, “absent equitable tolling, concealment ‘probably will’
result in non-return,” which will in turn encourage abduc­
tion. Reply Brief 14–15; see also Duarte, 526 F. 3d, at 570.
   We agree, of course, that the Convention reflects a
design to discourage child abduction. But the Convention
does not pursue that goal at any cost. The child’s interest
in choosing to remain, Art. 13, or in avoiding physical or
psychological harm, Art. 13(b), may overcome the return
remedy. The same is true of the child’s interest in settle­
ment. See supra, at 2; see also In re M, [2008] 1 A. C.
1288, 1310 (Eng. 2007) (opinion of Baroness Hale of Rich­
mond) (“These children should not be made to suffer for
the sake of general deterrence of the evil of child abduc­
tion world wide”). We are unwilling to apply equitable
tolling principles that would, in practice, rewrite the treaty.
See Chan v. Korean Air Lines, Ltd., 490 U. S. 122, 134–
135 (1989) (“ ‘[T]o alter, amend, or add to any treaty by
inserting any clause, whether small or great, important
or trivial, would be . . . to make, and not to construe a
treaty’ ” (quoting The Amiable Isabella, 6 Wheat. 1, 71
(1821) (Story, J., for the Court))).
                 Cite as: 572 U. S. ____ (2014)           15

                     Opinion of the Court

   Nor is it true that an abducting parent who conceals a
child’s whereabouts will necessarily profit by running out
the clock on the 1-year period. American courts have
found as a factual matter that steps taken to promote
concealment can also prevent the stable attachments that
make a child “settled.” See, e.g., Mendez Lynch v. Mendez
Lynch, 220 F. Supp. 2d 1347, 1363–1364 (MD Fla. 2002)
(children not settled when they “lived in seven different
locations” in 18 months); Wigley v. Hares, 82 So. 3d 932,
942 (Fla. App. 2011) (“The mother purposely kept him out
of all community activities, sports, and even church to
avoid detection by the father”); In re Coffield, 96 Ohio App.
3d 52, 58, 644 N. E. 2d 662, 666 (1994) (child not settled
when the abducting parent “was attempting to hide
[child’s] identity” by withholding child from school and
other organized activities). Other signatories to the
Hague Convention have likewise recognized that conceal­
ment may be taken into account in the factual determina­
tion whether the child is settled. See, e.g., Cannon, [2005]
1 W. L. R., ¶¶52–61. See also Kubera, 3 B. C. L. R. (5th),
¶47, 317 D. L. R. (4th), ¶47; A. C. v. P. C., [2005] HKEC
839, ¶39, 2005 WL 836263, ¶39. Equitable tolling is
therefore neither required by the Convention nor the only
available means to advance its objectives.
                             D
  Finally, Lozano contends that the Hague Convention
leaves room for United States courts to apply their own
“common law doctrine of equitable tolling” to the 1-year
period in Article 12 without regard to whether the drafters
of the Convention intended equitable tolling to apply.
Brief for Petitioner 25. Specifically, Lozano contends that
the Convention recognizes additional sources of law that
permit signatory states to return abducted children even
when return is not available or required pursuant to the
Convention. Article 34 of the Convention provides that
16             LOZANO v. MONTOYA ALVAREZ

                     Opinion of the Court

“for the purpos[e] of obtaining the return of a child,” the
Convention “shall not restrict the application of an inter­
national instrument in force between the State of origin
and the State addressed” or the application of “other law
of the State addressed.” Treaty Doc., at 13; see also Art.
18, id., at 11 (“The provisions of this Chapter do not limit
the power of a judicial or administrative authority to order
the return of the child at any time”). In Lozano’s view,
equitable tolling principles constitute “other law” that
should apply here.
   That contention mistakes the nature of equitable tolling
as this Court has applied it. We do not apply equitable
tolling as a matter of some independent authority to re­
consider the fairness of legislative judgments balancing
the needs for relief and repose. See supra, at 7–8. To the
contrary, we may apply equitable tolling to the Hague
Convention only if we determine that the treaty drafters
so intended. See Choctaw Nation, 179 U. S., at 535. For
the foregoing reasons, we conclude that they did not.
                             V
  The Court of Appeals correctly concluded that the 1-year
period in Article 12 of the Hague Convention is not subject
to equitable tolling. We therefore affirm that court’s
judgment.
                                           It is so ordered.
                 Cite as: 572 U. S. ____ (2014)           1

                     ALITO, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 12–820
                         _________________


   MANUEL JOSE LOZANO, PETITIONER v. DIANA 

          LUCIA MONTOYA ALVAREZ

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SECOND CIRCUIT

                        [March 5, 2014] 


  JUSTICE ALITO, with whom JUSTICE BREYER and JUS-
TICE SOTOMAYOR join, concurring.
  I concur fully in the opinion of the Court. I write sepa­
rately to explain why courts have equitable discretion
under the Hague Convention to order a child’s return even
after the child has become settled, and how that discretion
prevents abuses that petitioner claims will follow from
holding that Article 12’s 1-year period may not be equita­
bly tolled.
  The Convention is designed to protect the interests of
children and their parents. Much of the Convention can
be understood as an attempt to balance the various inter­
ests of children and non-abducting parents when a par-
ent abducts a child from the child’s country of habitual
residence.
  When a child has been absent from the country of ha­
bitual residence for less than a year, the Convention con­
clusively presumes that the child’s nascent attachment to
the new country is outweighed by the non-abducting par­
ent’s interest in prompt return and the child’s own inter­
est in returning to the country from which he or she was
removed just a few months previously. This is why Article
12 requires return “forthwith” if the petition for return
is brought within a year of abduction, unless one of the
narrow exceptions set forth in Article 13 or 20 applies.
2              LOZANO v. MONTOYA ALVAREZ

                     ALITO, J., concurring

Hague Convention on the Civil Aspects of International
Child Abduction (Hague Convention or Convention), Oct.
25, 1980, T. I. A. S. No. 11670, S. Treaty Doc. No. 99–11
(Treaty Doc.), p. 9. But, as the Convention recognizes, at
some point the child will become accustomed to the new
environment, making Article 12’s conclusive presumption
inappropriate. Thus, if the petition for return is brought
after a year has elapsed, the court must determine whether
the child has become “settled” in the new country; and if
this has occurred, the court need not order return. Ibid.
As the majority recognizes, this provision of the Conven­
tion “opens the door to consideration of . . . the child’s
interest in settlement.” Ante, at 13.
   But opening the door to consideration of the child’s
attachment to the new country does not mean closing the
door to evaluating all other interests of the child and
the non-abducting parent. The fact that, after one year,
a child’s need for stability requires a court to take into
account the child’s attachment to the new country does not
mean that such attachment becomes the only factor worth
considering when evaluating a petition for return.
   Nothing in Article 12 prohibits courts from taking other
factors into account. To the contrary, the Convention
explicitly permits them to do so. Article 18 provides that
“[t]he provisions of this Chapter [including Article 12] do
not limit the power of a judicial or administrative author­
ity to order the return of the child at any time.” Hague
Convention, Treaty Doc., at 11. A court thus has power to
order the child’s return in the exercise of its sound discre­
tion even where Article 12’s obligation to order such re­
turn no longer applies.
   This provision makes eminent sense. Even after a year
has elapsed and the child has become settled in the new
environment, a variety of factors may outweigh the child’s
interest in remaining in the new country, such as the
child’s interest in returning to his or her original country
                  Cite as: 572 U. S. ____ (2014)            3

                      ALITO, J., concurring

of residence (with which he or she may still have close ties,
despite having become settled in the new country); the
child’s need for contact with the non-abducting parent,
who was exercising custody when the abduction occurred;
the non-abducting parent’s interest in exercising the cus­
tody to which he or she is legally entitled; the need to
discourage inequitable conduct (such as concealment) by
abducting parents; and the need to deter international
abductions generally.
   Article 12 places no limit on Article 18’s grant of discre­
tionary power to order return. Article 18 expressly states
as much. See ibid. (Article 12 “do[es] not limit the power
of a judicial or administrative authority to order the re­
turn of the child”). Even without Article 18’s express
language, it would be clear that Article 12 merely tells a
court when it must order return, without telling it when it
may do so. Article 12 states that, after the 1-year period
has elapsed, a court “shall . . . order the return of the
child, unless it is demonstrated that the child is now
settled in its new environment.” Id., at 9. The final clause
indicates when the obligation imposed earlier in the sen­
tence terminates; it does not substitute for that obligation
a prohibition on ordering return. When a mother tells her
child, “Come straight home from school, unless one of your
friends invites you to a movie,” the mother has not prohib­
ited her child from coming home immediately after school
even if a friend proposes a film. Cf. Department of Com-
merce v. United States House of Representatives, 525 U. S.
316, 339 (1999) (explaining that the meaning of a similar
sentence structure in 13 U. S. C. §195 “depends primarily
on the broader context in which that structure appears”).
Thus, nothing in Article 12 calls into question the discre­
tionary power of courts to order return after the 1-year
period has expired and the child has become settled.
   Reading the Convention to impose a prohibition on
return would be highly anomalous, given that the “Con­
4              LOZANO v. MONTOYA ALVAREZ

                     ALITO, J., concurring

vention is based on the principle that the best interests of
the child are well served when decisions regarding custody
rights are made in the country of habitual residence.”
Abbott v. Abbott, 560 U. S. 1, 20 (2010). Such a prohibi­
tion would run counter to other provisions of the Conven­
tion. For instance, Article 13(b) gives a court discretion to
return or decline to return a child who has not become
settled if “there is a grave risk that . . . return would
expose the child to physical or psychological harm or
otherwise place the child in an intolerable situation.”
Hague Convention, Treaty Doc., at 10. If a court has
discretion to order return even where such return poses “a
grave risk” of harm or threatens to place the child in an
“intolerable situation,” surely it has discretion to order
return when faced with the lesser risk attendant on re­
moving a child from the child’s present environment (espe­
cially given that the child will generally be returning to a
known environment: her country of habitual residence).
   The State Department has adopted the view that the
Convention empowers a court, in its equitable discretion,
to return a child who has become settled. In the analysis
that it provided to the Senate in connection with the rati­
fication process, the Department made clear that, even
when a year has elapsed and the child has become settled,
a court may still consider such factors as “evidence . . .
concerning the child’s contacts with and ties to his or her
State of habitual residence,” “[t]he reason for the passage
of time,” and any concealment by the abducting parent in
determining whether to order return. Hague International
Child Abduction Convention; Text and Legal Analysis
(State Legal Analysis), 51 Fed. Reg. 10494, 10509 (1986).
The Department continues to endorse this view today. See
Brief for United States as Amicus Curiae 19. As this
Court has previously explained (in the context of the
Convention, in fact), the State Department’s interpreta­
tion of treaties “ ‘is entitled to great weight.’ ” Abbott,
                 Cite as: 572 U. S. ____ (2014)            5

                     ALITO, J., concurring

supra, at 15 (quoting Sumitomo Shoji America, Inc. v.
Avagliano, 457 U. S. 176, 185 (1982)).
   So, too, is the interpretation of the courts of our sister
signatories. See Abbott, supra, at 16. The United King­
dom’s House of Lords (at the time that nation’s highest
court) has held that “a settled child might nevertheless be
returned” by a court in the exercise of its discretion—
a conclusion driven in part by acknowledgment of the in­
equity of rewarding concealment. In re M, [2008] 1 A. C.
1288, 1304, ¶31 (Eng. 2007) (opinion of Baroness Hale of
Richmond). Likewise, the Supreme Court of Ireland has
concluded that courts have equitable discretion to order
return of a child who has become settled. See P. v. B. (No.
2), [1999] 4 I. R. 185. I am unaware of any high courts of
states signatory that have concluded to the contrary.
   Given the foregoing, it is perhaps unsurprising that the
Courts of Appeals to have considered the question have
found that a court possesses equitable discretion to order
return of a child despite the child’s having become settled
in the new country. See Yaman v. Yaman, 730 F. 3d 1, 21
(CA1 2013); Blondin v. Dubois, 238 F. 3d 153, 164 (CA2
2001). And other Courts of Appeals have found more
generally that none of the Convention’s exceptions prohibit
return. See, e.g., Asvesta v. Petroutsas, 580 F. 3d 1000,
1004 (CA9 2009); Miller v. Miller, 240 F. 3d 392, 402 (CA4
2001).
   Equitable discretion to order return of a settled child is
particularly important in light of the fact that the Conven­
tion, as the Court correctly holds today, does not provide
for equitable tolling of Article 12’s 1-year period. Peti­
tioner predicts dire consequences from the Court’s holding.
He argues that, as a result of our decision, the United
States will become an abduction haven, with parents
concealing their children here until Article 12’s 1-year
period has run and then claiming their children have
become settled and hence ineligible for return. But such
6               LOZANO v. MONTOYA ALVAREZ

                      ALITO, J., concurring

inequitable conduct would weigh heavily in favor of re­
turning a child even if she has become settled. See, e.g.,
State Legal Analysis, 51 Fed. Reg. 10509 (“If the alleged
wrongdoer concealed the child’s whereabouts from the
custodian necessitating a long search for the child and
thereby delayed the commencement of a return proceeding
by the applicant, it is highly questionable whether the
respondent should be permitted to benefit from such con­
duct absent strong countervailing considerations”); In re
M, supra, at 1310, ¶31 (recognizing that a court may take
concealment into account in considering whether to return
a settled child). Given the courts’ discretion to order
return in response to concealment, I do not believe the
Court’s decision today risks incentivizing parents to flee
with their children to this country and conceal them.
   Equitable discretion is also a far better tool than equita­
ble tolling with which to address the dangers of conceal­
ment. Equitable tolling would require return every time
the abducting parent conceals the child and thereby pre­
vents the non-abducting parent from filing a return peti­
tion within a year, regardless of how settled in the new
country the child has become. Thus, on petitioner’s view,
a court would be bound to return a 14-year-old child who
was brought to the United States shortly after birth and
had been concealed here ever since. By contrast, when a
court exercises its equitable discretion, it may consider
other factors in addition to concealment. While conceal­
ment is a significant factor and should weigh heavily in a
court’s analysis, in appropriate cases it can be overcome by
circumstances such as the extended length of the child’s
residence in this country, any strong ties the child has
formed here, and the child’s attenuated connections to his
or her former country.
   In short, I believe the power of a court, in the exercise of
its sound discretion, to return even a settled child pre­
vents the inapplicability of equitable tolling to Article 12’s
                 Cite as: 572 U. S. ____ (2014)           7

                     ALITO, J., concurring

1-year limit from encouraging parents to flee to the United
States and conceal their children here. In light of this
understanding, I have no difficulty joining the opinion of
the Court.